131 F.3d 151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Leman L. HUTCHINSON, Jr., Petitioner-Appellant,v.Willie SCOTT, Warden;  U.S. Parole Commission, Respondents-Appellees.
No. 97-3170.
United States Court of Appeals, Tenth Circuit.
Dec. 10, 1997.

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
McKAY, C.J.


3
After examining Petitioner-Appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Petitioner is a military inmate now incarcerated by the Bureau of Prisons at the United States Medical Center for Federal Prisoners at Springfield, Missouri.  Petitioner filed a petition for habeas corpus relief pursuant to 28 U.S.C. § 2241 claiming that the United States Parole Commission abused its discretion and acted arbitrarily and capriciously at hearings conducted in February 1994 and February 1996 by denying him release on parole.  He appeals the order of the United Stated District Court for the District of Kansas denying his section 2241 habeas corpus petition and dismissing the action.


5
Although not clearly required to appeal a denial of habeas corpus relief under 28 U.S.C. § 2241, we grant Petitioner a certificate of appealability.  However, we affirm on the merits for the reasons given by the district court in its Memorandum and Order filed May 20, 1997.


6
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3